                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

A.A., by his mother and next friend
REEM ODEH, et al.,

             Plaintiffs,                         No. 17 CV 1543

        v.                                       Judge Manish S. Shah

VILLAGE OF ORLAND HILLS, et al.,

             Defendants.

                           MEMORANDUM OPINION AND ORDER

      Orland Hills Police Officers Scully and Miller were out on routine patrol one

February evening when they happened across two young men sitting in a parked

car in a high-crime area. They stopped to surveil from a distance. When one of the

young men made a gesture toward his waistband, the officers pulled closer, boxing

the parked car in its spot. The officers said they observed marijuana residue as they

walked up to the car but, after checking the young men’s identification, patting

them down and searching the car, found no further evidence of criminal activity,

made no arrests, took no photos, collected no samples, nor otherwise did anything to

document the marijuana residue. The young men, minors A.A. and D.M., bring this

action against officer Scully and the Village of Orland Hills alleging an

unconstitutional search and seizure and a false-arrest claim. The defendants move

for summary judgment as to all counts.
I.     Legal Standards

       Summary judgment is appropriate if there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). The moving party must show that, after “construing all facts, and drawing

all reasonable inferences from those facts, in favor of the non-moving party,” United

States v. P.H. Glatfelter Co., 768 F.3d 662, 668 (7th Cir. 2014), a reasonable jury

could not return a verdict for the non-moving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       “Determinations of probable cause and reasonable suspicion are normally

mixed questions of law and fact.” United States v. Carlisle, 614 F.3d 750, 754 (7th

Cir. 2010); see also Qian v. Kautz, 168 F.3d 949, 953 (7th Cir. 1999) (summary

judgment on probable cause is appropriate “where there is no room for a difference

of opinion concerning the facts or the reasonable inferences to be drawn from

them”).

II.    Facts

       Early one winter evening, two young men headed out to play a game of

basketball. [37] ¶ 4; [31-1] at 19:11–18; [31-2] at 17:20–21.1 They needed a ball, so


1 Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings, except in the case of
citations to depositions, which use the deposition transcript’s original page number. The
facts are largely taken from plaintiffs’ responses to defendants’ Local Rule 56.1 statement,
[37], and the defendants’ responses to plaintiffs’ additional statement, [39], where both the
asserted fact and the opposing party’s response are set forth in one document. When the
parties raised arguments in their statements, included additional facts in their responses or
replies, or failed to cite to supporting material in the record, I disregarded those portions of
those statements, responses, or replies. See LR 56.1(b)(3)(C) (facts are deemed admitted if
not properly controverted).

                                               2
D.M. (age seventeen, the driver) picked up A.A. (age fifteen, the passenger) and

together they drove to pick one up from a mutual friend that lived at a nearby

apartment complex. [37] ¶ 1–2, 4; [31-1] at 21:4–11; [31-2] at 19:9–10; 21:21–24. It

was dark by the time their Volkswagen GTI pulled into an empty space outside of

the complex. [39] ¶ 1; [31-2] at 70:17–20; 21:8–10; [31-1] at 35:2. The Volkswagen

was illuminated by streetlight, [37] ¶ 10, and the driver kept the lights on. [37] ¶ 7.

There were other cars in the parking lot, see [39] ¶ 2; [31-2] at 23:15–20 (“the lot

was full”); [31-4] at 15:19–21 (estimating there were fifty cars in the lot), but only

one—the Volkswagen—was running. [37] ¶ 7.

      The car attracted the attention of two officers driving down the street in an

unmarked Crown Victoria. [37] ¶ 6; [31-4] at 36:7–11; [31-3] at 6:24–7:1; 8:2–11;

8:20–23. They decided to investigate. Officer Miller turned the Crown Victoria into

the parking lot and brought it to a stop about fifty feet down the lane that ran

behind the Volkswagen (such that either of the plaintiffs, sitting in the parked

Volkswagen, would have had to glance over their shoulders to see the Crown

Victoria, and such that the driver could have still pulled the Volkswagen out of the

space and driven away). [37] ¶¶ 6, 9; [31–4] at 16:16–19:12; 38:1–10; [31-3] at 8:18–

23; 11:5–6.

      The officers considered the Volkswagen suspicious because (1) it was parked

next to an apartment complex where a “significant amount of drug and property

crime” occurred, [37] ¶ 8; [31-4] at 21:24–22:8; [31-3] at 9:22–10:8 (Officer Miller

testifying that the “majority of our calls for service originate at that apartment



                                          3
complex. Calls for robberies. We’ve had shootings there, narcotics activity”); (2) the

lights were on, (3) it was occupied and (4) Officer Scully believed it was the only car

in the lot running. [37] ¶ 7. Officer Miller testified that, at this point, neither officer

was aware of any other facts that made them believe the occupants were (or were

going to become) involved in criminal activity. [31-3] at 10:15–11:1.

       From this vantage point, the officers sat and watched for a few minutes. [37]

¶ 11; [31-4] at 14:11–16; 21:1–7; [31-3] at 11:20–22; 13:3–6. They were wearing

plain clothes and vests that said “police” on them. [37] ¶ 14. Seated in the Crown

Victoria, the officers were roughly eye-level with the Volkswagen, [39] ¶ 13, which

was parked nearby in the middle of a row of about twenty-five or thirty spaces. [37]

¶ 9. Officer Miller testified that there was a “direct line of sight” between the

officers and the young men, [31-3] at 11:16–19, but Officer Scully acknowledged the

possibility that a third car was at least partially blocking their view. [39] ¶ 7.

       After a few minutes, the passenger made a movement toward his sweatpants.

Officer Scully thought it looked like the passenger was “sticking something inside of

his sweatpants.” [37] ¶ 12; [31-4] at 22:22–23:3. But see [31-4] at 26:12–14

(admitting that Officer Scully could not see that the passenger was wearing

sweatpants). Officer Miller thought it looked like the passenger was “digging

around in his waist area” to hide something. [37] ¶ 13; [31-3] at 13:21–14:20. See

also [31-3] at 11:16–19 (calling the movements “furtive”). But see [31-3] at 14:11–23

(admitting he could not “actually see him digging around” and that he could not see




                                            4
anything in the passenger’s hands). A.A. said that he was adjusting his basketball

shorts (which he was wearing underneath his sweatpants). [31-1] at 48:14–22.

      At some point the young men noticed the officers and identified them as such.

Both Officers Scully and Miller testified that it appeared as if the passenger

“look[ed] back” at their vehicle before reaching for his sweatpants. [31-4] at 22:24–

23:14; 26:6–8; [31-3] at 12:2–4. The driver, D.M., did not notice any police vehicles

in the parking lot when they arrived, [31-2] at 23:21–23, but later noticed an

“unmarked vehicle” in his rearview mirror and identified it as such in part because

it had a “spotlight on the passenger and driver’s side.” [31-2] at 24:15–25:19. After

noticing the unmarked vehicle, the driver asked the passenger, “is there anyone

behind my car wearing uniforms?” [31-2] at 27:3–4. According to the driver, the

passenger said, “No, I can’t see anyone.” [31-2] at 27:6. The passenger formed the

opinion that the men were officers “as [they were] approaching” the Volkswagen.

[31-1] at 28:23–29:2.




                                         5
      Satisfied that something was up, the officers initiated an encounter. Officer

Miller pulled the Crown Victoria forward until it was directly behind the

Volkswagen. [37] ¶ 14. With the cars in this position, the Volkswagen could not pull

forward without running out of the parking lot, see [37] ¶ 9; [31-4] at 29:3–5, and

could not pull backward without hitting the Crown Victoria. [39] ¶ 8; [31-4] at

28:24–29:2; [31-3] at 15:13. Both Officer Scully and Officer Miller got out of their car

and approached the Volkswagen. [37] ¶ 14. Both carried lit flashlights. Id.

      Both officers testified that they observed “shake” (small pieces of marijuana

leaves) on the passenger’s lap and on the floorboard as they approached. [37] ¶ 15;

[31-4] at 30:22–31:5; [31-3] at 15:17–16:10; 17:6–20. Neither officer collected or

photographed the shake, [39] ¶ 26, Officer Miller testified that he undertook no

effort to collect the shake, [31-3] at 21:17–19, and Officer Scully testified that the

reason he did not document the shake was that “the size were so minute, it didn’t

seem reasonable to collect evidence because we didn’t plan on charging them with

the crumbs alone.” [31-4] at 33:11–13. Throughout the encounter, neither officer

reported smelling marijuana or having any other reason to believe that either

occupant was under the influence of marijuana (or any other drug). [39] ¶ 22. Both

plaintiffs testified that there was no marijuana in the car. [39] ¶ 29.

      When they reached the Volkswagen, the officers checked the occupants’

identification, [37] ¶¶ 29, 32; [34-1] at 47:3–5 (the passenger provided a student I.D.

instead of a driver’s license) and performed a pat-down search. [37] ¶¶ 17–19; [31-4]

at 39:17–40:3; 40:23–41:7; 43:20–44:23; 66:9–11; [31-3] at 18:23–19:7. Then, the



                                           6
young men stood nearby and watched as Officer Miller searched the Volkswagen for

about two minutes. [37] ¶ 21. The officers found no evidence of criminal activity.

[39] ¶ 28; [31-4] at 33:14–17; [31-3] at 21:13–16.

       There is conflicting testimony about whether consent to perform the search

was refused, never indicated, affirmatively stated before the search began, or

implied through gesture as the search was unfolding. In the first account, the driver

testified that he told Officer Miller that he did not consent to any searches and that,

in response, Officer Miller2 said that he did not need the driver’s consent. [31-2] at

43:24–44:2; [31-1] at 55:9–15. In the second account, the passenger corroborated the

driver’s account and added that, before the search, the passenger told Officer Scully

that both officers could “go ahead and search the car all you want.” [37] ¶ 36; [31-1]

at 54:11–55:15. And in the third, Officer Scully testified that neither young man

said anything about consenting (or not consenting) to the search, [37] ¶ 22; [31-4] at

57:16–58:8, and that neither he nor Officer Miller said anything about needing (or

not needing) consent to search the car. [31-4] at 57:21–23. Consent never came up

during Officer Miller’s deposition.

       Officer Miller began to search the car. He ran into trouble with the center

console because it was “broken” and the driver had previously “taped it shut.” [31-2]

at 56:15–57:3; [31-1] at 55:23–24. When the driver noticed and asked if Officer

Miller needed help, Officer Miller “called [him] in the vehicle,” and the driver




2The driver attributed this statement to the officer that patted him down. [31-2] 43:22–23.
Officer Miller performed the pat-down search on the driver. [37] ¶ 18.

                                            7
“untaped it.” [31-2] at 57:2; 57:12–14; [31-1] at 57:7–18. Officer Miller then

continued the search. [31-1] at 58:11–14.

       The officers testified that the entire stop took between five and ten minutes.

[37] ¶ 25. Neither young man was charged with any crime. [37] ¶ 44.

III.   Analysis

       A.    The Fourth Amendment

       Increasing levels of suspicion are needed to justify increasingly invasive and

protracted searches. United States v. Burton, 441 F.3d 509, 512 (7th Cir. 2006). In

broad strokes: “a ‘stop’ without limiting the suspect’s freedom requires no suspicion;

a brief detention calls for reasonable suspicion; an arrest requires probable cause;

invasive techniques such as surgery require more.” Id.

             1.     Parking the Crown Victoria Near, but not Immediately Behind,
                    the Volkswagen

       The officers started out at the non-intrusive side of the continuum. At that

end, officers are free to restrain individuals in limited ways without any reason to

suspect they have committed a crime. For instance, the police need no reason for

being suspicious before questioning bystanders, Burton, 441 F.3d at 512 (“no

suspicion at all is required” where the “curtailment of the bystander’s mobility,

privacy, and peace of mind” is “so slight”), “look[ing] through the windows of a car

parked in a public place,” United States v. Thornton, 463 F.3d 693, 698–99 (7th Cir.

2006), or even parking police cars both in front of and beside an individual’s car (so

long as the individual is still free to pull backwards and drive away). See United

States v. Pavelski, 789 F.2d 485, 488 (7th Cir. 1986).


                                            8
      The officers did not curtail anyone’s mobility—at least at first. When the

Crown Victoria initially came to a stop, it was still fifty feet behind the Volkswagen,

leaving the young men plenty of space to drive away. [37] ¶¶ 6, 9; [31–4] at 16:16–

19:12; 38:1–10; [31-3] at 8:18–23; 11:5–6. What the officers knew or did not know,

and whether it reasonably or unreasonably supported a suspicion, did not yet

matter.

             2.     Blocking the Volkswagen

      Then, the officers pulled their Crown Victoria forward. A person is “seized”

within the meaning of the Fourth Amendment if, “in view of all of the circumstances

surrounding the incident, a reasonable person would have believed that he was not

free to leave.” United States v. Mendenhall, 446 U.S. 544, 554 (1980); Michigan v.

Chesternut, 486 U.S. 567, 569 (1988). The test accounts for the individual’s age. Doe

v. Heck, 327 F.3d 492, 510 (7th Cir. 2003), as amended on denial of reh’g (May 15,

2003) (where the person being seized is a child, the question is whether a

“reasonable child would have believed that he was free to leave”). The police can use

objects to help them “seize” an individual and, often, they use their cars. United

States v. Packer, 15 F.3d 654, 657 (7th Cir. 1994); see also Burton, 441 F.3d at 511

(police bicycles surrounding a car was a seizure).

      The police used the Crown Victoria to box the Volkswagen into the parking

space. Officer Miller testified that he pulled the Crown Victoria “up behind their

vehicle” so that “they couldn’t leave.” [31-3] at 15:4–13. Officer Scully testified that

the Volkswagen “could no longer back out of the parking space” and also could not

“have gone forwards out of the parking space.” [31-4] at 28:24–29:5. See also [31-4]
                                           9
at 29:6–7 (“Q. So they were no longer free to go; right? A. Correct”). There is no

genuine dispute about this: everyone agrees the Volkswagen could not depart once

the Crown Victoria was parked behind it.

      By that point, then, the officers had seized the plaintiffs.

             3.     Factual Disputes Over Reasonable Suspicion

      Seizure requires justification. Officers may conduct a “brief detention,” or

“Terry stop” when they have “reasonable suspicion” that the individual “has or is

about to commit a crime.” United States v. Booker, 579 F.3d 835, 838 (7th Cir. 2009);

Terry v. Ohio, 392 U.S. 1, 20 (1968). A suspicion is “reasonable” if the officer is “‘able

to point to specific and articulable facts’ that give rise” to that suspicion. United

States v. Tilmon, 19 F.3d 1221, 1224 (7th Cir. 1994). The threshold is

“lower . . . than probable cause” and “does not deal with hard certainties, but with

probabilities.” United States v. Cortez, 449 U.S. 411, 412 (1981). It requires “more

than a hunch but less than probable cause and considerably less than

preponderance of the evidence.” Gentry v. Sevier, 597 F.3d 838, 845 (7th Cir. 2010)

(quotations omitted). And the amount of suspicion necessary is relative; the “less

protracted and intrusive a search is, the less suspicion the police need . . . and vice

versa.” Burton, 441 F.3d at 511; Terry, 392 U.S. at 20.

      The test is objective. It considers the facts “available to the officer at the

moment of the seizure or the search” and asks whether those facts would “warrant a

man of reasonable caution in the belief that the action taken was appropriate.”

United States v. Bullock, 632 F.3d 1004, 1012 (7th Cir. 2011) (quotations omitted).

It takes into account the “totality of the circumstances known to the officer at the
                                           10
time of the stop, including the experience of the officer and the behavior and

characteristics of the suspect.” United States v. Lawshea, 461 F.3d 857, 859 (7th

Cir. 2006). The stop must be “justified at its inception.” United States v. Green, 111

F.3d 515, 519 (7th Cir. 1997).

      Location is important but not determinative. “[T]he fact that the stop

occurred in a ‘high crime area’” is “among the relevant contextual considerations in

a Terry analysis.” Illinois v. Wardlow, 528 U.S. 119, 124 (2000). But “[a]n

individual's presence in an area of expected criminal activity, standing alone, is not

enough to support a reasonable, particularized suspicion that the person is

committing a crime.” Id.

      Similarly, “[f]urtive movements” are part of the relevant contextual

analysis—but they are most often (if not only) important when the person making

the furtive movement is aware that police are nearby. See United States v. Evans,

994 F.2d 317, 321 (7th Cir. 1993) (after the officers had activated their lights and

sirens to pull the car over, the car’s occupants were observed “lean[ing] forward at a

forty-five degree angle for several seconds, as to place or retrieve something under

the seat”); United States v. Nash, 876 F.2d 1359, 1360 (7th Cir. 1989) (a defendant

who “appeared to raise himself up from the car seat and beg[i]n reaching towards

the floor” after seeing a police car behind him had made a “furtive gesture”

justifying a search of his car); United States v. Denney, 771 F.2d 318, 319–322 (7th

Cir. 1985) (after “Special Agent Thomas Chown identified himself as such and, with

his gun drawn, ordered the driver to raise his hands and to exit the truck,” the



                                         11
defendant’s “furtive gestures” in “moving or leaning toward the right side of the

truck” were consistent with the movements of someone “reaching for a weapon”)

(emphasis added).3

       “Furtive movements,” the thinking goes, suggest an effort to either hide or

retrieve something that supports an inference of criminal activity (e.g., contraband

or a gun). But without the police to provide motivation, the movement’s connection

to criminal or dangerous activity is less clear. As a result, furtive movements carry

less weight in the reasonable suspicion analysis when the persons making them are

unaware of police.

       The officers point to five facts that they say justified a reasonable suspicion.

First, the young men were in an area that the officers knew to be “high crime.” [37]

¶ 8; [31-4] at 21:24–22:8; [31-3] at 9:22–10:8. Second, the passenger made a “furtive

movement” towards his sweatpants. [37] ¶¶ 12–13; [31-4] at 22:22–23:3; [31-3] at

13:21–14:20; 11:16–19. But see [31-4] at 26:12–14. Third, the Volkswagen was

running, fourth, its lights were on, and fifth, it was occupied. [37] ¶ 7.

       As to the first, the officers may be right. The test is not whether the

apartment complex was in fact in a “high crime” area; the test is whether a

reasonable officer, knowing what Officers Miller and Scully knew, would consider

the apartment complex to be in a “high crime” area. Bullock, 632 F.3d at 1012,

3 Even when the person is aware of the police, commentators have cautioned courts against
assuming that the suspect was trying to “hide something,” especially when the officers do
not know what that “something” is. § 3.6(d) Furtive gestures, 2 Search & Seizure § 3.6(d)
(5th ed.) (noting that officers should not assume “that the movements in question were
purposely responses to the officer’s appearance on the scene,” nor that “only the guilty will
react in the described manner,” especially considering that “such movements might be for
the purpose of obtaining a driver’s license or registration card”).

                                             12
Lawshea, 461 F.3d at 859. Their testimony shows that they were aware of facts

supporting that conclusion: Officer Miller, for instance, testified that the “majority

of [their] calls for service originate” from that apartment complex alone. [31-3] at

9:22–10:8. The first fact the officers rely upon supports a reasonable suspicion.

Illinois v. Wardlow, 528 U.S. at 124. But they need more. Id.

      If they had more, they struggle to point to it. A non-suspicious inference could

be drawn from the “furtive movement” towards the sweatpants. First, there

remains a genuine dispute as to whether the passenger knew the officers were

nearby when he made that movement. The officers say the occupants looked back

before making the movement, [31-4] at 22:24–23:14; 25:24–26:5; [31-3] at 12:2–4,

but the young men say they did not notice the officers until later, [31-2] at 23:21–23;

24:15–25:19, possibly after the officers got out of their car. [31-1] at 28:23–29:1. If

the passenger did not know the officers were there, or if the officers’ assertions to

the contrary are not credible (because, perhaps, it was dark out, [39] ¶ 1, or because

there might have been a car in the way, [39] ¶ 7; [31-4] at 18:15–18; 19:16–19, or

because the officer could not see the passenger’s lower half, [31-3] at 14:11–23), then

a reasonable jury could conclude that the gesture was not suspicious. With the

dispute over the timing and suspiciousness of the gesture, the other facts (that (1)

the Volkswagen was running, (2) its lights were on, and (3) it was occupied) do not

combine as a matter of law to justify a Terry stop. A jury could conclude that an

officer who did not see a suspicious gesture had no constitutional reason to detain

two young men waiting in a running car in a high crime area. There are many non-



                                          13
criminal things that can be waited for in a running car. One is a basketball.

Defendants point to no authority that justifies detention and investigation of every

person sitting in a running car in this apartment complex parking lot, without some

added suspicious activity.

             4.     The Marijuana Residue

      Next, the officers say they saw marijuana residue—but not until they got out

of the Crown Victoria and approached the Volkswagen. [37] ¶ 15; [31-4] at 30:22–

31:8; [31-3] at 15:17–16:10; 17:6–20. Both Officer Miller and Officer Scully testified

that they noticed “shake” on the passenger’s lap and the floorboards as they walked

to the car’s side. [37] ¶ 15. There was no other evidence presented to support the

conclusion that the young men possessed marijuana. [39] ¶¶ 22, 28; [31-4] at 33:14–

17; [31-3] at 21:13–16.

      A jury could find that the officers are not credible and that there was no

marijuana. First, both young men testified that they did not possess marijuana. [39]

¶ 29; [31-2] at 102:2–3. The passenger’s mother corroborated his testimony. [36-1]

¶ 19. And the results of their search provided no evidence to corroborate the officers’

assertions. [39] ¶ 28; [31-4] at 33:14–17; [31-3] at 21:13–16. Second, neither officer

collected any of the marijuana residue. [39] ¶ 26; [31-3] at 21:17–19. They took no

photos, either. Id. Officer Miller testified that he undertook no additional efforts to

preserve the marijuana residue. [31-3] at 21:17–19. Whether one believes the

reason they gave for not collecting it at all (it was so small that they did not want to

bother charging the young men for a possession violation, [37] ¶ 16), or whether one

believes them that it was there in the first place, or whether one believes this was
                                          14
all pretextual justification, depends on the officers’ credibility. Their credibility is a

question of fact, see United States v. Carlisle, 614 F.3d 750, 754 (7th Cir. 2010);

Washington v. Haupert, 481 F.3d 543, 550 (7th Cir. 2007), meaning there remains a

genuine dispute as to whether they had sufficient information available to them at

the time they conducted the I.D. check, pat-down and search.4

              5.     The I.D. Check and Pat-Down

       If the officers did not have a reasonable suspicion of the young men before

seizing them, and if they did not uncover additional suspicious facts (the marijuana)

in the ensuing moments, then there remains a genuine dispute as to whether the

officers were permitted to conduct a more intrusive investigation (the pat down, the

identification check, and possibly, the initiation of a search of the car). Terry v.

Ohio, 392 U.S. 1, 27 (1968); Delaware v. Prouse, 440 U.S. 648, 648 (1979) (absent

reasonable suspicion, “stopping an automobile and detaining the driver in order to

check his driver’s license and the registration of the automobile” violates the Fourth

Amendment.)

              6.     The Search of the Volkswagen

       The officers searched the Volkswagen and found nothing. [39] ¶ 28; [31-4] at

33:14–17; [31-3] at 21:13–16. Absent prior consent (or probable cause, not argued

here), there is a genuine dispute as to whether the search was reasonable.


4 Defendants point out that the encounter was limited in duration, [37] ¶ 25 (the officers
say the entire encounter took between five and ten minutes long), and argue that, as a
result, less suspicion was required. See United States v. Burton, 441 F.3d 509, 511 (7th Cir.
2006). While this may be true generally, it does not change the undisputed facts that
support a finding of seizure, nor the legal precedent that requires adequate justification for
that seizure and the search that followed. See, e.g., Terry v. Ohio, 392 U.S. 1, 20 (1968).

                                             15
      Consent often but not always renders a warrantless search reasonable. See

United States v. Mosby, 541 F.3d 764, 767 (7th Cir. 2008). The person who provides

consent must have “apparent authority” over the thing to be searched. Id. An

individual has “apparent authority” when it “would appear to a reasonable person,

given the information that law enforcement possessed,” that the individual had

“common authority over the property.” United States v. James, 571 F.3d 707, 714

(7th Cir. 2009).

      Consent can be implied. See Birchfield v. North Dakota, 136 S. Ct. 2160, 2185

(2016) (“sometimes consent to a search need not be express but may be fairly

inferred from context”). “Gestures are often ambiguous,” but when taken in

combination with other indications of consent (e.g., verbal consent), they can

provide officers with the authority needed to conduct a search. United States v.

Raibley, 243 F.3d 1069, 1076 (7th Cir. 2001) (declining to decide whether gestures

can ever, on their own, amount to consent).

      There is a material dispute over consent. Taking the facts in the light most

favorable to the plaintiffs, neither of the young men gave any verbal indication of

consent at all. [37] ¶ 22; [31-4] at 57:16–58:8. The passenger’s statement to “go

ahead” is not enough to find consent as a matter of law. The defendants have

presented no facts tending to support an inference that the minor passenger had

authority over the Volkswagen. Passengers do not usually have authority over the

cars they ride in; they lack physical control, for one, and for another, they lack

control over the keys, which are used to allow access to a third party. See United



                                        16
States v. Groves, 530 F.3d 506, 509 (7th Cir. 2008). By the time the officers searched

the car, they had already obtained and reviewed both the driver’s license and the

passenger’s student identification (which the passenger provided because he did not

have a driver’s license). [34-1] at 47:3–5. A reasonable officer, finding a fifteen-year

old in the passenger’s seat without a driver’s license or keys, would not conclude

that the fifteen-year-old had apparent authority over the Volkswagen.

      Any consent from the driver is disputed. If he consented, he consented by

gesturing to assist Officer Miller after the search had begun, and there remains a

genuine issue as to whether the initial portion of the search was justified. Beyond

that, the testimony about the driver’s conduct was equivocal. According to the

driver, the driver intuited that assistance would be needed and provided it. See [31-

2] at 57:2–14. To the degree he communicated assent to the search, he did so mostly

through actions (plus, one question that suggested the intent behind those actions:

“Would you like me to help you with that?”). [31-3] at 57:1–2; [31-1] at 55:23–56:2.

That is not enough to decide that, as a matter law, the driver consented to the

search, Raibley, 243 F.3d at 1076, and as a result, there remains a genuine issue as

to whether what the driver did and said together amount to a clear indication of

consent to search.

      B.     State Law False Arrest

      Under Illinois law, “false arrest is the unlawful restraint of an individual’s

personal liberty.” Meerbrey v. Marshall Field & Co. 189 Ill.App.3d 1085, 1090 (1st

Dist. 1989). “The essential elements of a cause of action for false arrest or false



                                          17
imprisonment are that the plaintiff was restrained or arrested by the defendant,

and that the defendant acted without having reasonable grounds to believe that an

offense was committed by the plaintiff.” Meerbrey v. Marshall Field & Co., 139 Ill.2d

455, 474 (1990). “The standard for arrest is whether a reasonable person in the

plaintiff's place, innocent of any crime, would think that he or she was free to

leave.” Carey v. K-Way, Inc., 312 Ill.App.3d 666, 670 (1st Dist. 2000).

      “[W]here an officer makes an arrest without a warrant for an alleged crime

which has not been committed in his presence, such arrest is illegal if the crime has

not actually been committed.” McKendree v. Christy, 29 Ill.App.2d 195, 199 (3rd

Dist. 1961). Alternatively, “a plaintiff has to show that she was unreasonably

restrained without probable cause.” Ross v. Mauro Chevrolet, 369 Ill.App.3d 794,

798 (1st Dist. 2006). See also Hvorcik v. Sheahan, 847 F. Supp. 1414, 1425 (N.D. Ill.

1994) (a plaintiff in a false imprisonment action must show that the restraint was

“either unreasonable or without probable cause”). Under Illinois law, “[p]robable

cause is defined as a state of facts which, if known, would lead a person of ordinary

caution and prudence to believe or entertain an honest and strong suspicion that

the person arrested is guilty.” Lappin v. Costello, 232 Ill.App.3d 1033, 1042 (4th

Dist. 1992); Cross v. City of Chicago, 4 F.3d 996 (7th Cir. 1993). “While the mere

suspicion that an offense is being committed is not sufficient, evidence sufficient to

convict is not required.” People v. Sauer, 177 Ill.App.3d 870, 879 (2nd Dist. 1988).

      The plaintiffs were “restrained” when the officers parked their Crown

Victoria behind the Volkswagen, preventing their departure. The standard for



                                          18
restrain
       nt under Illlinois law includes
                              i        th
                                        he same sta
                                                  andard forr a violation
                                                                        n of the Foourth

Amendm
     ment under federal la
                         aw: whethe
                                  er a reason
                                            nable persoon would h
                                                                have felt freee to

leave.

         The
         T   second
                  d element also parrrots the prohibition
                                                        n against constitutiional

violation
        ns from th
                 he Fourth Amendme
                                 ent: if therre was resstraint, theere must h
                                                                            have

been prrobable ca
                ause. As discussed
                         d         above,
                                   a      theere remain
                                                      ns a genuine disputte of

materia
      al fact as to whethe
                         er the offiicers posseessed facts that woould suppoort a

reasona
      able, articulable suspiicion that a crime wa
                                                 as taking (oor had just taken) pla
                                                                                  ace—

let alon
       ne facts which,
                w      “if known,
                           k      wo
                                   ould lead a person of ordinarry caution and

prudencce to believ
                  ve or ente
                           ertain an honest
                                     h      and
                                              d strong su
                                                        uspicion th
                                                                  hat the peerson

arrested
       d is guilty..” Lappin v. Costello, 232 Ill.A
                                                  App.3d 1033, 1042 (4th Dist. 19
                                                                                992).

And in any eventt, even if the
                           t   officerss had reassonable su
                                                          uspicion, th
                                                                     here remaiins a

genuine
      e dispute as
                a to wheth
                         her any criime was coommitted. Christy, 2
                                                                 29 Ill.App.2
                                                                            2d at

199. Ass a resultt, summarry judgme
                                  ent on thee state-law
                                                      w false arrest claim
                                                                         m is

inappro
      opriate.

IV.      Conclusion
         C        n

         Defendant’s
         D         s motion fo
                             or summary
                                      y judgmentt [29] is deenied.



ENTER:

                                                ______________________________
                                                Man nish S. Shaah
                                                Uniited Statess District Ju
                                                                          udge
Date: October 15, 2018




                                           19
